Case 2:20-cv-04525-JAK-PVC Document 71 Filed 04/07/21 Page 1 of 2 Page ID #:899



  1

  2

  3

  4

  5

  6

  7

  8                     IN THE UNITED STATES DISTRICT COURT
  9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 10

 11
      JANE DOE, an individual,                 2:20-cv-04525-JAK-PVC
 12
                                   Plaintiff, JUDGMENT IN A CIVIL ACTION
 13
                  v.
 14

 15   GAVIN NEWSOM, in his official
      capacity as the Governor of
 16   California;
      XAVIER BECERRA, in his official
 17   capacity as the Attorney General of
      California,
 18
                                 Defendants.
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
Case 2:20-cv-04525-JAK-PVC Document 71 Filed 04/07/21 Page 2 of 2 Page ID #:900



  1         Pursuant to the Court’s Order granting Defendants Gavin Newsom and
  2   Xavier Becerra’s Motion to Dismiss without leave to amend (Dkt. 69), IT IS
  3   HEREBY ORDERED, ADJUDGED, AND DECREED that Plaintiff Jane Doe
  4   shall recover nothing from Defendants, and no injunction shall issue. Judgment is
  5   entered in Defendants’ favor.
  6

  7         IT IS SO ORDERED.
  8

  9          April 7, 2021
      Dated: _____________                    ____________________________
                                              John A. Kronstadt
 10
                                              United States District Judge
 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
